Mayo, J.
A husband can sue for a debt due to his wife in his own name, where she is not a public merchant, and he has the administration of her property.
2. It is not necessary to make the debtor a party to a third opposition, claiming a privilege on the proceeds offproperty sold, nor is it necessary, in such a proceeding, to render any judgment against the sheriff, he being merely a stakeholder or nominal party. C. P. 401; 27 An. 243; 29 An. 860.
3. Cash paid for cotton picking, without any special evidence of its necessity, and a limited amount of coffee, sugar, molasses, tobacco and whiskey, are necessary supplies, under the “new order” of labor in our State. 21 An. 488.
4. Where a third opponent is declared to have a superior privilege, sufficient in amount to consume the entire proceeds of *98the property sold, the seizing creditor must pay the cost of seizing and selling the property, all the proceeds of which must be paid over to third opponent.
Judge Gunby dissents from points numbered 8 and 4 in this-decision.